Citation Nr: 9920200	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of a left knee patella fracture, currently rated 
as 50 percent disabling.

2. Entitlement to service connection for a back condition, to 
include as secondary to the service-connected left knee 
condition.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1971 to August 1978.

In July 1997 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania denied the veteran's 
claim for an increased rating for the residuals of his 
patella fracture, currently evaluated as 50 percent 
disabling.  At the same time, the RO denied the veteran's 
claim for service connection for a back condition.  The 
veteran timely appealed to the Board of Veterans' Appeals 
(Board).  The veteran perfected his appeal through the 
submission of VA Form 9 in March 1998, in which he requested 
a hearing before the personnel of the Regional Office (RO 
hearing).  The veteran was scheduled for an RO hearing on 
March 30, 1998.  Of record in the veteran's claims file is a 
Report of Contact from the RO, indicating that the veteran 
elected to cancel his March 1998 hearing and not reschedule a 
future hearing.  Based on this evidence of record, the Board 
concludes that the veteran has withdrawn his request for a 
hearing, and will issue a decision based on the evidence of 
record.


FINDINGS OF FACT

1.  Following open reduction and internal fixation for an in-
service patella fracture, the veteran's left knee is 
ankylosed at a favorable angle of about 25 degrees of 
flexion; there is no objective evidence that he experiences 
pain, weakness, or instability in the knee, and there is no 
clinical evidence of any neurological defect.

2.  There is no competent medical evidence of a nexus between 
any current back condition and either the veteran's active 
military service or his service-connected left knee 
disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for 
postoperative residuals of a left knee patella fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257 (1998).

2.  The claim for service connection for a back condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Left Knee Disability

The claim for an increased rating for the service-connected 
left knee disability is "well grounded," meaning the claim 
is "plausible...or capable of substantiation."  See 
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  As all of the evidence that is 
relevant to the claim has been properly developed, VA has 
satisfied its "duty to assist."  See Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where, as here, entitlement to compensation 
already has been established, and the appropriateness of the 
present rating is at issue, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).


In June 1977, the veteran was involved in a motorcycle 
accident during his active duty military service.  His left 
knee was seriously injured and required multiple surgical 
procedures, including the removal of his patella (kneecap).  
Following surgery, he developed infected fibrous ankylosis 
secondary to septic arthritis.  In May 1978, following nearly 
a year of physical therapy and convalescence which attempted 
to increase the range of motion in his knee, he underwent yet 
another surgical procedure, an arthrodesis, which fused his 
leg in a fixed position of about 25 degrees of flexion.  
Shortly thereafter, in August 1978, he was medically 
discharged from the military because of the extent of the 
impairment in his left knee.

In November 1978, the RO granted service connection for the 
left knee disability and assigned a 50 percent rating, which 
has been in effect ever since.  The RO based the rating, in 
part, on the results of a contemporaneous VA examination that 
showed a 2-inch shortening of the left lower extremity and a 
total loss of joint space between the distal femur and the 
proximal tibia.  Burr holes also were observed throughout 
this area from the prosthesis.  The scars from the veteran's 
injury, and subsequent surgery, were well healed and 
completely asymptomatic (not painful, tender, or adherent to 
underlying tissue).  The diagnosis was status post fusion of 
the left knee for infected fibrous ankylosis following an 
open reduction and internal fixation for a patella fracture.

In March 1997, the veteran filed a claim for an increased 
rating for his left knee disability, alleging that it has 
grown progressively worse during the years since his initial 
VA compensation evaluation.

The veteran underwent a VA examination in May 1997 in 
connection with his claim.  He complained of experiencing 
difficulty walking or standing for any significant length of 
time, noting that, in such circumstances, his leg swells, 
becomes "stiff," and easily fatigued ("tired").  In 
addition, he reported difficulty walking up stairs and noted 
that he has an orthotic (a wedge) for his left shoe to 
compensate for the shortening of this extremity.  He denied 
experiencing any pain or weakness, and he said he does not 
use crutches, a brace, or a cane for support.  During the 
objective clinical portion of the evaluation, there was no 
evidence of swelling, instability, pain, or of any sort of 
neurological defect (numbness, tingling sensation, etc.).  
The examiner observed an obvious anatomical deformity as a 
result of the missing patella, and he reiterated that the 
knee was completely fused (ankylosed) in a fixed position.  
X-rays of the left knee confirmed the surgical fusion and 
showed no signs of fracture or acute bony changes.  The 
diagnosis was status post fusion of the left knee.

The veteran's left knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5256, for "ankylosis."  
He currently has a 50 percent evaluation, which requires 
fixation of his knee at a favorable angle of flexion between 
20 degrees and 45 degrees.  In order to merit a 60 percent 
rating, which is the only higher rating available under this 
diagnostic code, he must have extremely unfavorable 
ankylosis, meaning fixation of his knee at an angle of 
flexion of 45 degrees or more.

After a careful review of the evidence of record in light of 
the above criteria, the Board finds that the veteran's 50 
percent disability rating is appropriate for the extent of 
the symptoms and limitations evidenced by the recent medical 
evidence of record, specifically, the report of his May 1997 
VA examination.  Since his knee is completely fixated (i.e., 
"ankylosed") at a favorable angle of approximately 25 
degrees of flexion, he clearly does not meet the threshold 
requirement for a 60 percent rating under Diagnostic Code 
5256 because his knee must be ankylosed at an unfavorable 
angle of at least 45 degrees.  

Furthermore, there is no indication that he experiences such 
functional loss associated with the knee so as to result in a 
condition comparable to unfavorable ankylosis.  As indicated 
above, functional loss due to such factors as pain also is a 
potential consideration since his left knee disability is 
musculoskeletal in nature.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Here, however, there is absolutely 
no medical evidence whatsoever indicating that he experiences 
pain in his left knee as a result of the injury in service; 
in fact, he expressly denied as much during the May 1997 VA 
examination, and there was no evidence of pain during the 
objective clinical portion of the evaluation.  Obviously 
then, he is not entitled to a higher rating based on pain.  
Additionally, although the veteran complained during the May 
1997 VA examination of experiencing premature fatigability in 
his left knee as a result of the injury in service, 
especially during and after prolonged physical activities 
such as standing, walking, or ascending stairs, this was not 
confirmed during the objective clinical portion of the 
evaluation.  Consequently, he is not entitled to a higher 
rating for "excess fatigability" pursuant to DeLuca.  Also, 
since there has not been a showing of "incoordination" due 
to the injury in service, a higher rating also is not 
warranted on this basis.

There also is no basis for assignment of a higher evaluation 
under the criteria of any other potentially applicable 
diagnostic code.  No instability was detected in the knee 
during the May 1997 VA examination; the veteran denied 
experiencing weakness and indicated that he does not use 
crutches, a brace, or a cane for support; and no neurological 
deficit has been noted or indicated.  Even if other 
diagnostic codes could be considered, alternatively, the 
veteran has already has an evaluation equal to or higher than 
that available for "other" impairment of the knee 
(Diagnostic Code 5257), limitation of motion of the knee 
(Diagnostic Codes 5260 and 5261), or impairment of the tibia 
and fibula (Diagnostic Code 5262).  

Moreover, there is no basis for separate evaluation for the 
arthritis noted by in-service doctors.  Since the veteran 
subsequently had a prosthesis surgically inserted, and there 
is no current indication of arthritis, this is no longer a 
consideration.  In any event, the Board would point out that 
arthritis is rated on the basis of limitation of motion; 
however, since his knee is completely fixated at the 25-
degree position of flexion, meaning there is no movement from 
this position, Diagnostic Code 5260 (which is used for 
determining the extent that flexion is limited) and 
Diagnostic Code 5261 (which, similarly, is used for 
determining limitation of extension) simply do not apply, 
and, as noted above, there is no evidence of painful motion.   
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing 
38 C.F.R. §§ 4.14, 4.25; see also VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); VAOPGCPREC (Aug. 14, 1998).  
Likewise, there is no basis for a separate evaluation for 
scars.  The VA physician who examined the veteran in October 
1978 indicated that his scars from his injury in service, and 
the subsequent surgery, were all well healed and essentially 
asymptomatic (not painful, tender, or adherent to underlying 
tissue), so there is no basis for consideration of Diagnostic 
Codes 7803, 7804, or 7805.

It is indeed unfortunate that the veteran has undergone 
numerous operations in order to treat and repair the damage 
to his left knee.  Undoubtedly, he has functional impairment 
in the knee as a result of the injury in service, but the 
more dispositive question is the extent of the impairment, 
and the medical and other probative evidence of record shows 
that it is most commensurate with a 50 percent rating.  
Therefore, this is the rating that must be assigned, see 38 
C.F.R. § 4.7, and the claim for an increased rating must be 
denied.  As the preponderance of the evidence is against a 
rating higher than 50 percent, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  In this regard, 
the Board notes that there has been no showing that his 
disability caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  Therefore, in the absence 
of evidence of factors specifically pertaining to the left 
knee disability that might warrant extra-schedular 
consideration, the Board is not required to remand this 
matter to the RO for the procedural action outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown,
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


II.  Service Connection for a Back Condition

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  The VA considers certain conditions, including 
degenerative joint disease (arthritis) to be chronic per se, 
and VA will presume that the conditions were incurred in 
service if manifested to a compensable degree within a 
specified period of time after service-which is one year for 
arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.38 C.F.R. § 3.310(a).  
Section 3.310(a) has been interpreted to permit service 
connection for the degree of impairment resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

A preliminary determination, however, that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection, such as arthritis, became 
manifested to a compensable degree within the prescribed 
period after service.  See Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition during service, or 
within the presumptive period after service, and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or within the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records (SMRs) confirm that he 
experienced low back pain (LBP) while on active duty in the 
military and that he received treatment for it.  However, he 
had absolutely no complaints of pain in his low back, or of 
other problems involving it, when examined in July 1978 for 
separation from service, and there was no clinical evidence 
of any sort of low back disorder.  Hence, the Board finds 
that no chronic back disability was shown in service.

There also is no medical evidence of any low back for many 
years after his discharge from service.  Mechanical LBP was 
diagnosed during the May 1997 VA examination, and x-rays 
taken in conjunction with that examination (but, apparently, 
not seen by the examiner at the time of his diagnosis) 
revealed evidence of minimal degenerative changes; hence, 
current back disability is shown.  However, the veteran's 
claim must still fail because there is absolutely no medical 
evidence establishing a nexus between the veteran's current 
back condition to low back pain noted many years earlier in 
service or, alternatively, to his service-connected left knee 
disability.  As the May 1997 report makes clear, the veteran 
has denied a history of injury to the back, and there is no 
medical evidence of any arthritis affecting the back within 
the first year following his discharge from service.  
Significantly, there also is no medical opinion linking any 
current back condition to any incident of, or symptoms noted 
during, service. 

The Board does not doubt that the veteran earnestly believes 
that his current back problems are related to the symptoms 
noted in service, or to overcompensating for his service-
connected left knee disability, he does not have the medical 
expertise or training to give a competent opinion as to the 
etiology of any current low back condition.  Therefore, 
his contentions in this regard have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board emphasizes that supporting evidence, and not just 
allegations, is necessary for a claim to be well grounded.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there is none, so the claim is not plausible and, 
therefore, is not well grounded.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for his back condition is well grounded, 
VA is under no "duty to assist" him in developing the 
evidence pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.2d 1483, 1485 
(Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
December 1997 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on the 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

The claim for an increased rating for postoperative residuals 
of a fracture of the left knee patella, currently rated as 50 
percent disabling, is denied.

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a back condition, to 
include as secondary to the service-connected left knee 
condition, is denied.



_______________________________
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

